Bigelow, C. J.
The arrest and commitment to jail of the plaintiff, and his detention there on the several writs sued out against him, which were served simultaneously, constituted only one tortious act, and are the false imprisonment of which the plaintiff complains in his declaration. The arrest cannot be regarded as a distinct and separate wrong for which the plaintiff is entitled to damages. The whole was one transaction, and formed a single substantive cause of action only.
The answer sufficiently alleges that the plaintiff had received full satisfaction for this wrong from one of the joint trespassers, and had released and discharged the cause of action set out in the declaration. The evidence offered at the trial fully sustained this ground of defence. The amount of compensation which the plaintiff had received from one of the tort-feasors was wholly immaterial. It is a conclusive answer to this suit that he had by a release under seal discharged one of the persons who had joined in subjecting him to the false imprisonment alleged in the declaration. A release of one operated as a release of all. Stone v. Dickinson, 5 Allen, 29, and cases cited.

Exceptions overruled.